Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-13-00422-CV

                        IN THE INTEREST OF C.G., L.G., and P.G., Children

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-00699
                         Honorable Charles E. Montemayor, Judge Presiding 1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 23, 2013

MOTIONS TO WITHDRAW GRANTED; AFFIRMED

           Appellant father, L.G., and appellant mother, A.G., separately appeal the trial court’s

judgment terminating their parental rights to their children, C.G., L.G., and P.G. The Texas

Department of Family and Protective Services (“the Department”) moved to have L.G.’s parental

rights terminated on a variety of grounds. See TEX. FAM. CODE ANN. §§ 161.001(1)(A)–(K), (N)–

(P); 161.003(a) (West 2008 & Supp. 2012). The Department also moved to terminate A.G.’s

parental rights on numerous grounds. Id. §§ 161.001(1)(A)–(G), (I)–(K), (N)–(P); 161.003(a).

After a bench trial, the trial court found L.G.’s parental rights should be terminated because he:

(1) knowingly placed or knowingly allowed the children to remain in conditions that endangered



1
  The Honorable Richard Price is the presiding judge of the 285th Judicial District Court of Bexar County, Texas. The
termination order was signed by Associate Judge Charles E. Montemayor.
                                                                                      04-13-00422-CV


their physical or emotional well–being; (2) engaged in conduct or knowingly placed the children

with people who engaged in conduct that endangered the children’s’ physical or emotional well–

being; and (3) failed to comply with the provision of a court order that established the actions

necessary for him to obtain the return of his children. See id. §§ 161.001(1)(D), (E), (O). The trial

court also determined termination would be in the best interest of the children. Id. § 161.001(2).

As to A.G., the trial court determined her parental rights should be terminated because she: (1)

knowingly placed or knowingly allowed the children to remain in conditions that endangered their

physical or emotional well–being; and (2) failed to comply with the provision of a court order that

established the actions necessary for her to obtain the return of her children.               See id.

§§ 161.001(1)(D), (O). The trial court also determined termination would be in the best interest

of the children. Id. § 161.001(2).

       Appellants’ court–appointed appellate attorneys each filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeals are frivolous. The briefs meet the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.) (mem. op.). Appellants were each provided a copy of the briefs prepared by

their attorneys and informed of their right to file their own briefs. See Nichols v. State, 954 S.W.2d
83, 85-86 (Tex. App.—San Antonio July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4.

Neither L.G. nor A.G. filed a pro se brief.

       We have reviewed the record and the attorneys’ briefs, and we agree with counsel that the

appellate points do not present a substantial question for appellate review with regard to either



                                                 -2-
                                                                                  04-13-00422-CV


L.G. or A.G. Accordingly, we hold the trial court did not err in terminating appellants’ parental

rights. We grant the motions to withdraw and affirm the trial court’s judgment.


                                                Marialyn Barnard, Justice




                                              -3-